Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 26(d)(1): Variable Universal Life Insurance Policy (2517(VUL)-03/08) SECURITY LIFE OF DENVER INSURANCE COMPANY A STOCK COMPANY INSURED: JOHN DOE POLICY DATE: April 15, 2008 POLICY NUMBER: WE AGREE TO PAY the death benefit to the beneficiary upon the death of the insured while this policy is in force. WE ALSO AGREE to provide the other rights and benefits of the policy. These agreements are subject to the provisions of the policy. Please Read Your Policy Carefully RIGHT TO EXAMINE PERIOD. You have the right to examine and return this policy. You may return it by mail or other delivery to the agent/registered representative who sold it to you or to the ING Customer Service Center within 10 days after you receive it. It will then be void from the beginning. Upon return of the policy during the right to examine period, we will refund all premiums paid. This policy is signed for Security Life of Denver Insurance Company by /s/ Donald W. Britton /s/ Joy M. Benner Donald W. Britton Joy M. Benner President Secretary In this policy "you" and "your" refer to the owner of the policy. "We", "us" and "our" refer to Security Life of Denver Insurance Company. This policy is a FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY. Death benefits and other values provided by this contract, when based on the investment experience of the Subaccounts of the Separate Account, are variable. These values may increase or decrease, based on investment experience of the Subaccounts of the Separate Account chosen by you and are not guaranteed as to a fixed dollar amount. Death benefits are payable by us upon the death of the insured. This policy is nonparticipating and is not eligible for dividends. There is no maturity date. Flexible premiums are payable by you during the lifetime of the insured until the policy anniversary nearest the insureds 121 st birthday. SECURITY LIFE OF DENVER INSURANCE COMPANY Home Office ING Customer Service Center Denver, Colorado P. O. Box 5065 Minot, ND 58702-5065 2517(VUL)-03/08 V00025170001 TABLE OF CONTENTS SCHEDULE 4 DEFINITIONS 5 INSURANCE COVERAGE PROVISIONS 6 POLICY DATES AND PERIODS 6 DEATH BENEFIT PROVISIONS 7 DEATH BENEFIT 7 CHANGES IN INSURANCE COVERAGE 8 PAYMENT OF DEATH BENEFIT PROCEEDS 9 CONTINUATION OF COVERAGE 10 PREMIUM PROVISIONS 10 PREMIUMS 10 PREMIUM LIMITATION 11 NET PREMIUM 11 PREMIUM ALLOCATION 11 FAILURE TO PAY PREMIUM 11 SEPARATE ACCOUNT PROVISIONS 12 THE SEPARATE ACCOUNT 12 SUBACCOUNTS 12 CHANGES WITHIN THE SEPARATE ACCOUNT 12 GENERAL ACCOUNT PROVISIONS 13 THE GENERAL ACCOUNT 13 TRANSFER PROVISIONS 13 TRANSFERS 13 ACCOUNT VALUE PROVISIONS 14 ACCOUNT VALUE 14 VALUES ON THE INVESTMENT DATE 14 VALUE OF THE SUBACCOUNTS 14 VALUE OF THE GUARANTEED INTEREST DIVISION 15 VALUE OF THE LOAN DIVISION 16 DEDUCTIONS 16 MONTHLY DEDUCTION 16 TRANSACTION CHARGES 17 REDEMPTION FEES 17 LOAN PROVISIONS 17 POLICY LOANS 17 LOAN INTEREST 17 LOAN REPAYMENTS 17 PARTIAL WITHDRAWAL PROVISIONS 18 PARTIAL WITHDRAWALS 18 EFFECT OF A PARTIAL WITHDRAWAL ON THE DEATH BENEFIT 18 2517(VUL)-03/08 2 V00025170002 SURRENDER PROVISIONS 19 POLICY SURRENDERS 19 SURRENDER CHARGES 19 GRACE PERIOD, TERMINATION AND REINSTATEMENT PROVISIONS 20 GRACE PERIOD 20 TERMINATION 20 REINSTATEMENT 20 SETTLEMENT OPTIONS 21 SELECTION 21 SETTLEMENT OPTIONS 21 SETTLEMENT OPTION CHANGES AND WITHDRAWALS 22 SETTLEMENT OPTION EXCESS INTEREST 22 SETTLEMENT OPTION MINIMUM AMOUNTS 22 SUPPLEMENTARY POLICY 22 INCOME PROTECTION 22 DEATH OF PRIMARY PAYEE 22 PAYMENTS OTHER THAN MONTHLY 23 GENERAL POLICY PROVISIONS 23 THE POLICY 23 PROCEDURES 23 AGE 23 OWNERSHIP 23 BENEFICIARIES 24 CHANGE RIGHT 24 COLLATERAL ASSIGNMENT 24 INCONTESTABILITY 24 MISSTATEMENT OF AGE OR GENDER 24 CHANGE IN TOBACCO USE 24 SUICIDE EXCLUSION 25 DEFERRAL OF PAYMENT 25 PERIODIC REPORTS 25 ILLUSTRATION OF BENEFITS AND VALUES 25 ING CUSTOMER SERVICE CENTER 26 SETTLEMENT OPTION TABLES 27 Any supplementary amendments, endorsements or riders and a copy of the application follow the final policy provisions and are to be considered part of the Policy. 2517(VUL)-03/08 3 V00025170003 SCHEDULE POLICY NUMBER [67000001] POLICY DATE [April 15, 2008 ] INSURED [JOHN DOE] AGE/GENDER [35, MALE] PREMIUM CLASS [STANDARD NO TOBACCO] INITIAL STATED DEATH BENEFIT [$100,000] [ADJUSTABLE TERM INSURANCE DEATH BENEFIT [$150,000*] [TARGET DEATH BENEFIT] [$250,000**] MINIMUM DEATH BENEFIT AMOUNT $50,000 DEATH BENEFIT OPTION [1] MONTHLY PROCESSING DATE [15th] SCHEDULED PREMIUM [$3000.00  ANNUAL] DEFINITION OF LIFE INSURANCE TEST [GUIDELINE PREMIUM TEST] [CASH VALUE ACCUMULATION TEST] Coverage will expire prior to the policy anniversary nearest the insureds 121 st birthday if premiums paid are insufficient to continue coverage to that date. Coverage will also be affected by partial withdrawals, policy loans, changes in the current cost of insurance rates, the investment experience of the Subaccounts of the Separate Account chosen by you, and the interest rate credited to amounts allocated to the Guaranteed Interest Division. [*This amount is the amount of Adjustable Term Death benefit on the Policy Date. This death benefit may vary from time to time and may depend on the Account Value. See your policy and rider for details. Adjustable Term Insurance Rider premium class or rating is the same as Segment #1. **This amount is the Target Death Benefit on the Policy Date. This death benefit may change at the beginning of each policy year. See your Schedule and rider for details.] ING CUSTOMER SERVICE CENTER: P.O. Box 5065, Minot, ND 58702-5065 Toll Free Number 1-877-253-5050 2517(VUL)-03/08 4 V00025170004 SCHEDULE (CONTINUED) SEGMENT BENEFIT PROFILE Segment Stated Segment Death Effective Segment Annual Description Benefit Amount Date Target Premium Segment #1 $100,000 4/15/07 $1,018 A Segment is a block of death benefit coverage. The Stated Death Benefit shown on the Schedule at issue is Segment #1. Additional Segments may be added to the policy after issue to increase the death benefit. Each individual Segment added to the policy has its own cost of insurance charges and monthly deductions as shown in the Schedule. This is further defined in the Definition section of your policy. ADDITIONAL BENEFITS AND RIDERS ( See the rider forms and the policy prospectus for the charge, if any, associated with each rider) : [GUARANTEED DEATH BENEFIT RIDER GUARANTEE PERIOD ANNUAL PREMIUM: GUARANTEE PERIOD EXPIRATION DATE: [ADDITIONAL INSURED RIDER [ADJUSTABLE TERM INSURANCE RIDER] [GUARANTEED MINIMUM ACCUMULATION BENEFIT RIDER] [WAIVER OF COST OF INSURANCE RIDER] [WAIVER OF SPECIFIED PREMIUM RIDER] $XXXX.XX MM/DD/YYYY] See Benefit Profile] [$XXXX.XX] [[Waiver of Cost of Insurance Rider][Waiver of Specified Premium Rider] premium class or rating is x.xx times standard.] 2517(VUL)-03/08 4A V0002517004A SCHEDULE (CONTINUED) POLICY CHARGES A. Premium Expense Charge. The premium expense charge in Segment year 1 is 9.00% of premium up to the Target Premium and 6.00% for amounts in excess of the Target Premium. In Segment year 2 and thereafter the premium expense charge is 4.50% of premium up to the Target Premium and 3.00% for amounts in excess of the Target Premium. See the Net Premium section for details. B . Guaranteed Maximum Monthly Deductions: 1. Cost of Insurance Charge: 2. Mortality and Expense Risk Charge: See table on page 4E. 0.025% (0.30% annually). This charge is multiplied by the Net Account Value held in the Separate Account and is deducted each policy month. 3. Per Policy Charge: 4. Administrative Charge: $30.00 per policy month in all policy years. $[0.0887] per thousand of Stated Death Benefit for Segment years 1-5; $[0.0020] per thousand of Stated Death Benefit for Segment years 6-10; and $[0.0010] per thousand of Stated Death Benefit thereafter. C. Guaranteed Maximum Transaction Charges: 1. Partial Withdrawal Fee: $10.00 for each partial withdrawal. 2. Surrender Charge: Deducted during the first ten Segment years in accordance with the following schedule: Segment Year Maximum Surrender Charge 1 $[1,800.00] 2 $[1,800.00] 3 $[1,800.00] 4 $[1,674.00] 5 $[1,540.00] 6 $[1,386.00] 7 $[1,109.00] 8 $[776.00] 9 $[466.00] 10 $[233.00] 11+ $[0.00] This table may change upon any increase and/or decrease in the policys Stated Death Benefit. 3. Excess Illustration Fee: $25 for each illustration after the 1 st in a policy year. 2517(VUL)-03/08 4B V0002517004B SCHEDULE (CONTINUED) POLICY LOANS Interest Rate Charged on Policy Loans: 3.75% per year in the first 5 policy years; 3.15% per year thereafter. Guaranteed Interest Rate Credited To Loan Division: Minimum Loan Amount: Maximum Loan Amount: 3.00% per year $100 See Loan Provisions. PARTIAL WITHDRAWALS Minimum Partial Withdrawal Amount: $100 Maximum Partial Withdrawal Amount: Amount which will leave $500 as the net Surrender Value. Limit On Partial Withdrawals: Twelve (12) in a policy year. GUARANTEED INTEREST DIVISION Guaranteed Minimum Interest Rate Credited to amounts allocated to the Guaranteed Interest Division: 3.00% per year 2517(VUL)-03/08 4C V0002517004C [SCHEDULE (CONTINUED) The policys Base Death Benefit at any time will be at least equal to the Account Value times the appropriate factor from this table. DEFINITION OF LIFE INSURANCE GUIDELINE PREMIUM TEST DEATH BENEFIT FACTORS Insureds Insureds Attained Factor Attained Factor Age Age 0-40 41 71 42 72 43 73 44 74 45 75 46 76 47 77 48 78 49 79 50 80 51 81 52 82 53 83 54 84 55 85 56 86 57 87 58 88 59 89 60 90 61 91 62 92 63 93 64 94 65 95 66 96 67 97 68 98 69 99 70 100 and older 1.00] 2517(VUL)-03/08 4D VGL02517004D [SCHEDULE (CONTINUED) DEFINITION OF LIFE INSURANCE CASH VALUE ACCUMULATION TEST DEATH BENEFIT FACTORS Your policy's Base Death Benefit will not be less than the amount of life insurance necessary to comply with the Cash Value Accumulation Test of section 7702 of the Internal Revenue Code, as applicable to your policy. Specifically, the Base Death Benefit at any time will not be less than the Account Value times the reciprocal of the net single premium for $1 of death benefit at such time (the "Death Benefit Factor"). For this purpose, the net single premium will be determined using the following assumptions: (a) Cost of insurance rates based on 100% of the 2001 Commissioners Standard Ordinary Mortality Table (Age nearest birthday, as reflected in your policy's guaranteed cost of insurance rates applicable to the standard rate class), except that if lower cost of insurance rates are guaranteed for any duration, then such lower rates will be used; (b) Interest at an annual effective interest rate equal to the greater of 4% or the rate or rates guaranteed under the policy, including any interest rate guarantee applicable for any duration; (c) No expense charges; (d) The death benefit assumed in the calculation will be deemed not to increase; (e) The death benefit assumed in the calculation will be deemed to be provided until a hypothetical maturity date that is the insureds attained Age 100; and (f) Application of all other computational rules and requirements of the Cash Value Accumulation Test of section 7702 of the Internal Revenue Code. Your policy will be construed in a manner consistent with the requirements of the Cash Value Accumulation Test of section 7702 of the Internal Revenue Code. ] 2517(VUL)-03/08 4D VCV02517004D [For IN, NJ and PA: SCHEDULE (CONTINUED) DEFINITION OF LIFE INSURANCE CASH VALUE ACCUMULATION TEST DEATH BENEFIT FACTORS Your policy's Base Death Benefit at any time will not be less than: (a) The Account Value; multiplied by (b) The appropriate Death Benefit Factor from the following table; multiplied by (c) The sum of one plus the greater of (i) the rate or rates guaranteed under the policy, including any interest rate guarantee applicable for any duration, or (ii) 4%; with the result divided by (d) Insured's Death Insured's Death Insured's Death Insured's Death Attained Benefit Attained Benefit Attained Benefit Attained Benefit Age Factor Age Factor Age Factor Age Factor 0- 15 [9.26100] 37 [4.42700] 59 [2.16500] 81 [1.29400] 16 [8.94900] 38 [4.27600] 60 [2.10300] 82 [1.27400] 17 [8.65400] 39 [4.13100] 61 [2.04300] 83 [1.25400] 18 [8.37600] 40 [3.99000] 62 [1.98700] 84 [1.23600] 19 [8.10900] 41 [3.85600] 63 [1.93300] 85 [1.21900] 20 [7.85100] 42 [3.72600] 64 [1.88200] 86 [1.20300] 21 [7.60000] 43 [3.60100] 65 [1.83400] 87 [1.18800] 22 [7.35500] 44 [3.48200] 66 [1.78800] 88 [1.17400] 23 [7.11700] 45 [3.36700] 67 [1.74400] 89 [1.16200] 24 [6.88600] 46 [3.25800] 68 [1.70200] 90 [1.15000] 25 [6.66100] 47 [3.15300] 69 [1.66100] 91 [1.14000] 26 [6.44300] 48 [3.05200] 70 [1.62200] 92 [1.12900] 27 [6.23300] 49 [2.95400] 71 [1.58400] 93 [1.11900] 28 [6.02900] 50 [2.86000] 72 [1.54800] 94 [1.10900] 29 [5.83100] 51 [2.76800] 73 [1.51400] 95 [1.09900] 30 [5.63700] 52 [2.68100] 74 [1.48100] 96 [1.08700] 31 [5.44900] 53 [2.59700] 75 [1.45000] 97 [1.07400] 32 [5.26500] 54 [2.51600] 76 [1.42100] 98 [1.05700] 33 [5.08600] 55 [2.43900] 77 [1.39200] 99 [1.03300] 34 [4.91300] 56 [2.36600] 78 [1.36600] 100+ [1.00000] 35 [4.74600] 57 [2.29600] 79 [1.34000] 36 [4.58400] 58 [2.22900] 80 [1.31700] ] 2517(VUL)-03/08 4D VCVM2517004D SCHEDULE (CONTINUED) POLICY TABLE OF GUARANTEED RATES-Segment #1 Guaranteed Maximum Cost of Insurance Rates Per $1,000 of Net Amount at Risk Monthly Monthly Monthly Monthly Cost of Cost of Cost of Cost of Attained Insurance Attained Insurance Attained Insurance Attained Insurance Age Rate Age Rate Age Rate Age Rate 0 31 62 93 1 32 63 94 2 33 64 95 3 34 65 96 4 35 66 97 5 36 67 98 6 37 68 99 7 38 69 8 39 70 9 40 71 10 41 72 11 42 73 12 43 74 13 44 75 14 45 76 15 46 77 16 47 78 17 48 79 18 49 80 19 50 81 20 51 82 21 52 83 22 53 84 23 54 85 24 55 86 25 56 87 26 57 88 27 58 89 28 59 90 29 60 91 30 61 92 The rates shown above are for a standard premium class. If the policy is based on a special premium class (other than standard), the maximum cost of insurance rates will be adjusted using the rating factor shown in the Segment Benefit Profile of the Schedule for the special premium class. If the special premium class is a stated percentage increase, the maximum cost of insurance rates will be determined by multiplying the rates for a standard rate class shown above by the rating factor shown in the Schedule. If the special premium class is a flat amount per $1,000, the maximum cost of insurance will be determined by adding the extra premium per month per $1,000 shown in the Schedule to the rate per $1,000 for the standard rate shown above. The rates shown above are based on 100% of the 2001 Commissioners Standard Ordinary Age Nearest Birthday, [Male], Unismoke Ultimate Mortality Table. 2517(VUL)-03/08 4E VM002517004E [SCHEDULE (CONTINUED) ADJUSTABLE TERM INSURANCE RIDER TABLE OF GUARANTEED RATES-Segment #1 Guaranteed Maximum Monthly Cost of Insurance Rates Per $1,000 of Rider Benefit Monthly Monthly Monthly Monthly Cost of Cost of Cost of Cost of Attained Insurance Attained Insurance Attained Insurance Attained Insurance Age Rate Age Rate Age Rate Age Rate 0 31 62 93 1 32 63 94 2 33 64 95 3 34 65 96 4 35 66 97 5 36 67 98 6 37 68 99 7 38 69 8 39 70 9 40 71 10 41 72 11 42 73 12 43 74 13 44 75 14 45 76 15 46 77 16 47 78 17 48 79 18 49 80 19 50 81 20 51 82 21 52 83 22 53 84 23 54 85 24 55 86 25 56 87 26 57 88 27 58 89 28 59 90 29 60 91 30 61 92 The rates shown above are for a standard premium class. If the policy is based on a special premium class (other than standard), the maximum cost of insurance rates will be adjusted using the rating factor shown in the Segment Benefit Profile of the Schedule for the special premium class. If the special premium class is a stated percentage increase, the maximum cost of insurance rates will be determined by multiplying the rates for a standard rate class shown above by the rating factor shown in the Schedule. If the special premium class is a flat amount per $1,000, the maximum cost of insurance will be determined by adding the extra premium per month per $1,000 shown in the Schedule to the rate per $1,000 for the standard rate shown above. The rates shown above are based on 125% of the 2001 Commissioners Standard Ordinary Age Nearest Birthday, [Male], Unismoke Ultimate Mortality Table.] 2517(VUL)-03/08 4E VMATR2517004E [SCHEDULE (CONTINUED) ADJUSTABLE TERM INSURANCE RIDER Guaranteed Maximum Monthly Administrative Charge Rates: $[0.0328] per thousand of the difference between Target Death Benefit and Stated Death Benefit for Segment years 1-5; $[0.0020] per thousand of the difference between Target Death Benefit and Stated Death Benefit for Segment years 6-10; and $[0.0010] per thousand of the difference between Target Death Benefit and Stated Death Benefit thereafter.] 2517(VUL)-03/08 V0002517ATR [SCHEDULE (CONTINUED) ADJUSTABLE TERM INSURANCE RIDER SCHEDULE TABLE OF TARGET DEATH BENEFITS REFER TO YOUR RIDER FOR MORE INFORMATION. TARGET TARGET TARGET DEATH DEATH DEATH POLICY YEAR BENEFIT POLICY YEAR BENEFIT POLICY YEAR BENEFIT 1 41 81 2 42 82 3 43 83 4 44 84 5 45 85 6 46 86 7 47 87 8 48 88 9 49 89 10 50 90 11 51 91 12 52 92 13 53 93 14 54 94 15 55 95 0 16 56 96 0 17 57 97 0 18 58 98 0 19 59 99 0 20 60 0 21 61 0 22 62 0 23 63 0 24 64 0 25 65 0 26 66 0 27 67 0 28 68 0 29 69 0 30 70 0 31 71 0 32 72 0 33 73 0 34 74 0 35 75 0 36 76 0 37 77 0 38 78 0 39 79 0 40 80 0 ] 2517(VUL)-03/08 V0002517ATR01 DEFINITIONS This section identifies some of the important terms that have special meaning and are used throughout this policy and provides a reference to where these terms are defined and discussed more fully. Account Value. See the Account Value Provisions on page 14. Accumulation Unit. See the Accumulation Unit Value section on page 15. Accumulation Unit Value. See the Accumulation Unit Value section on page 15. Age. See the Age section on page 23. Base Death Benefit. See the Death Benefit Provisions on page 7. General Account. See the General Account Provisions on page 13. Guaranteed Interest Division. See the Guaranteed Interest Division section on page 13. ING Customer Service Center. See the ING Customer Service Center on page 26. Loan Division. See the Loan Division section on page 16. Net Account Value. See the Account Value Provisions on page 14. Net Surrender Value. See the Surrender Provisions on page 19. Net Premium. See the Net Premium section on page 11. Scheduled Premium. See the Premiums section on page 10. Segment. See the Death Benefit Provisions on page 7. Segment Premium. See the Net Premium section on page 11. Separate Account. See the Separate Account Provisions on page 12. Stated Death Benefit. See the Death Benefit Provisions on page 7. Subaccounts. See the Separate Account provisions on page 12. Surrender Value. See the Surrender Provisions on page 19. Target Death Benefit. See the Death Benefit Provisions on page 7. Target Premium: See the Net Premium section on page 11. 2517(VUL)-03/08 V00025170005 5 INSURANCE COVERAGE PROVISIONS POLICY DATES AND PERIODS Policy Date. The policy date is shown in the Schedule and is the effective date for all coverage provided in the original application. The policy date is the date from which we measure policy years and policy anniversaries and determine the monthly processing date. A policy anniversary occurs each year on the same calendar month and day as the policy date. If that date is not a valuation date, the policy anniversary will be the next valuation date. Investment Date. The investment date is the first date on which we allocate your Net Premium payment to your policy. We will allocate the initial Net Premium to your policy at the end of the valuation period during which the latest of the following requirements is satisfied: 1. We receive the amount of premium required for coverage to begin under the policy; and 2. We have approved the policy for issue; and 3. All issue requirements have been met and received at our Customer Service Center. Monthly Processing Date. The monthly processing date is the date each month on which the monthly deductions from the Account Value are due. The first monthly processing date will be the policy date or the investment date, if later. Subsequent monthly processing dates will be the same calendar day each month as the policy date. If that date is not a valuation date, the monthly processing date will be the next valuation date. Valuation Date. A valuation date is each date on which the Accumulation Unit Value of the Subaccounts of the Separate Account and the net asset value of the shares of the corresponding mutual funds are determined. Currently, these values are determined after the close of business of the New York Stock Exchange (NYSE) on any normal business day, Monday through Friday, that the NYSE is open for trading. The valuation date may be revised as needed in accordance with applicable federal securities laws and regulations. Right to Examine Period. The right to examine period is the number of days after delivery of the policy to you during which you have the right to examine your policy and return it for a refund. See the cover page of this policy for a description of your right to examine period. Initial Period. The initial period ends on the date this policy was mailed to you from our Customer Service Center plus 5 days plus the right to examine period. Valuation Period. A valuation period is the period which begins at 4:00 p.m. Eastern time on a valuation date and ends at 4:00 p.m. Eastern time on the next succeeding valuation date. The valuation period may be revised as needed in accordance with applicable federal securities laws and regulations. 2517(VUL)-03/08 V00025170006 6 DEATH BENEFIT PROVISIONS DEATH BENEFIT Segment. A Segment is a block of death benefit coverage. The Stated Death Benefit shown in the Segment Benefit Profile of your Schedule is the initial Segment, or Segment #1. Each increase in the Stated Death Benefit (other than due to a death benefit option change) is a new Segment. Each new Segment, along with its effective date, will be shown separately on the Segment Benefit Profile of the Schedule. The first Segment year begins on the effective date of the Segment and ends one year later. Each new Segment may be subject to a new premium expense charge, surrender charge, cost of insurance charge and administrative charge, as well as new incontestability and suicide exclusion periods. See the Requested Increases in Coverage provisions for details. Stated Death Benefit. The Stated Death Benefit is the sum of the Segments of death benefit coverage under your policy and is in your Schedule. The Stated Death Benefit changes when there is an increase or a decrease or when a policy transaction causes it to change (for example, a partial withdrawal under Death Benefit Death Benefit Option 1 may cause the Stated Death Benefit to change). Base Death Benefit. The Base Death Benefit is calculated according to one of the following death benefit options: 1. Death Benefit Option 1. Under Death Benefit Option 1, the Base Death Benefit is the greater of: (a) The Stated Death Benefit; or (b) The Account Value multiplied by the appropriate factor from the Death Benefit Factors described in the Schedule. 2. Death Benefit Option 2. Under Death Benefit Option 2, the Base Death Benefit is the greater of: (a) The Stated Death Benefit plus the Account Value, or (b) The Account Value multiplied by the appropriate factor from the Death Benefit Factors described in the Schedule. 3. Death Benefit Option 3. Under Death Benefit Option 3, the Base Death Benefit is the greater of: (a) The Stated Death Benefit plus premiums received less partial withdrawals taken, or (b) The Account Value multiplied by the appropriate factor from the Death Benefit Factors described in the Schedule. The death benefit option applicable to you is shown in the Schedule. Minimum Death Benefit. The Minimum Death Benefit is shown in the Schedule. The Minimum Death Benefit applies to the Target Death Benefit. Target Death Benefit. The Target Death Benefit is an amount of death benefit coverage scheduled by you at issue and may vary by year. A partial withdrawal may reduce the Target Death Benefit. If there is no Adjustable Term Insurance Rider attached to your policy, the Target Death Benefit in all years is the same as the Stated Death Benefit. Total Death Benefit. The Total Death Benefit is equal to the Base Death Benefit plus any Adjustable Term Death Benefit under the Adjustable Term Insurance Rider, if attached to your policy. Definition of Life Insurance. The definition of life insurance test shown in the Schedule is the specific method by which we determine whether your policy meets the definition of life insurance under the Internal Revenue Code. The test is not subject to change unless required by a change in the Internal Revenue Code or by other applicable legal authority. 2517(VUL)-03/08 V00025170007 7 This policy is designed to qualify as life insurance under the Internal Revenue Code. All terms and provisions of the policy shall be construed in a manner consistent with that design. The Base Death Benefit in force at any time will not be less than the amount of insurance necessary to achieve such qualification under the applicable provisions of the Internal Revenue Code in existence at the time the policy is issued. We reserve the right to amend the policy, return or refuse any premium, whether scheduled or unscheduled, adjust the amount of coverage and reject any requested change when required to maintain this tax qualification. We also reserve the right to reject any requested policy change if the change may cause us to return any premium to you, unless you have agreed in writing. We will send you a copy of any policy amendment. CHANGES IN INSURANCE COVERAGE Once each policy year you may request that the Stated Death Benefit be changed by sending a written request to our Customer Service Center. The change in coverage may not be for an amount less than $1,000. The effective date of the change will be the monthly processing date immediately following the date your written request is approved by us. After any change to the Stated Death Benefit, you will receive an amended Schedule reflecting the change to the policy and its impact on any riders, if applicable, the new Target Premium and the new surrender charge. Requested Increases in Coverage. Requested increases in the Stated Death Benefit are also subject to the following: 1. You may request an increase in the Stated Death Benefit after the first monthly processing date through Age 85 (Age 70 for guaranteed issue policies); 2. You must provide evidence satisfactory to us that the insured is insurable according to our normal rules of underwriting for the applicable premium class and rating for your policy. This evidence will include an application and may include required medical information; and 3. An increase will create a new Segment of Stated Death Benefit. Each new Segment will result in a new premium expense charge which will be deducted from the premium allocated to the new Segment, new surrender charges, new monthly deductions including new cost of insurance charges and new incontestability and suicide exclusion periods. Requested Decreases in Coverage. Requested decreases in the Stated Death Benefit are also subject to the following: 1. You may request a decrease in the Stated Death Benefit after the first policy year; 2. We will limit the decrease such that immediately after the requested decrease, the Target Death Benefit is at least the Minimum Death Benefit shown in the Schedule; 3. If your policy has an Adjustable Term Insurance Rider, a decrease will first reduce the Adjustable Term Insurance Rider coverage and will then reduce each of the Stated Death Benefit Segments in the same proportion as the Segment bears to the Stated Death Benefit as of the effective date of the decrease; and 4. A surrender charge will apply if a Segment of Stated Death Benefit is decreased during the surrender charge period. If a surrender charge applies, it will be deducted from your Account Value and future surrender charges will be reduced. Death Benefit Option Changes. Beginning with the first monthly processing date and ending with the policy anniversary nearest the insureds 121 st birthday and subject to the limits described below, you may request a change in the death benefit option applicable to your policy. This change will be effective as of the next monthly processing date following our approval of the change. A death benefit option change applies to the entire Stated Death Benefit. 2517(VUL)-03/08 V00025170008 8 We allow changes from Death Benefit Option 1 to Death Benefit Option 2; from Death Benefit Option 2 to Death Benefit Option 1; and from Death Benefit Option 3 to Death Benefit Option 1. After the effective date of the change, we will change the Stated Death Benefit according to the following table: DEATH BENEFIT OPTION CHANGE FROM TO STATED DEATH BENEFIT FOLLOWING THE CHANGE EQUALS: Death Death Stated Death Benefit prior to such change minus your Account Value as of the Benefit Benefit effective date of the change. Option 1 Option 2 Death Death Stated Death Benefit prior to such change plus your Account Value as of the Benefit Benefit effective date of the change. Option 2 Option 1 Death Death Stated Death Benefit prior to such change plus the sum of all the premiums Benefit Benefit received minus all partial withdrawals taken prior to the effective date of the Option 3 Option 1 change. To determine the Segment Stated Death Benefit after a death benefit option change, your Account Value will be allocated to each Segment in the same proportion that Segment bears to the Stated Death Benefit as of the effective date of the change. We may not allow any change if it would reduce the Stated Death Benefit below the Minimum Death Benefit shown in the Schedule. We do not allow death benefit option changes from: 1. Death Benefit Option 1 to Death Benefit Option 3; 2. Death Benefit Option 2 to Death Benefit Option 3; or 3. Death Benefit Option 3 to Death Benefit Option 2. PAYMENT OF DEATH BENEFIT PROCEEDS Death benefit proceeds is the amount we will pay on the insureds death. The death benefit proceeds equal: 1. The Total Death Benefit in effect on the date of the insureds death; plus 2. Any amounts payable under any riders attached to the policy other than the Adjustable Term Insurance Rider; minus 3. Any outstanding policy loan including accrued but unpaid interest; minus 4. Any unpaid monthly deductions incurred prior to the date of the insureds death. The calculation of the death benefit proceeds will be computed as of the date of the insureds death. We will determine the amount of death benefit proceeds payable when we have received due proof of the insureds death and any other information which is necessary to process the claim. Any proceeds we pay are subject to adjustments as provided in the Misstatement of Age or Gender, Suicide Exclusion and Incontestability provisions. We will pay proceeds in one lump sum unless you request an alternate method of payment. There are many possible methods of payment. The available payout methods are described in the Settlement Options provision. Contact us or your agent/registered representative for additional information. Interest will be paid on the one lump sum death benefit proceeds from the date of the insureds death to the date of payment, or until a Settlement Option is selected. Interest will be at the rate we declare, or at any higher rate required by law. 2517(VUL)-03/08 V00025170009 9 CONTINUATION OF COVERAGE If the policy is in force on the policy anniversary nearest the insureds 121 st birthday, it will continue pursuant to the terms of the policy. On this date, the following will occur: 1. If there is an Adjustable Term Insurance Rider attached to the policy, the Stated Death Benefit for the policy will equal the Target Death Benefit on the policy anniversary nearest the insureds 121 st birthday. Any Adjustable Term Insurance Rider will then terminate; 2. All other riders attached to the policy also will terminate; 3. The portion of your Account Value invested in the Subaccounts of the Separate Account will be transferred into the Guaranteed Interest Division and no further investment in the Subaccounts of the Separate Account will be allowed; and 4. If the death benefit option in force on the policy is Death Benefit Option 2 or Death Benefit Option 3, the policy will be converted to Death Benefit Option 1 in accordance with the procedures outlined in the Death Benefit Option Changes provision of this policy. No further changes will be allowed to the death benefit option. After the policy anniversary nearest the insureds 121 st birthday: 1. No further premiums will be accepted; 2. No further monthly deductions will be taken; 3. Transaction charges will continue to be deducted at the time of the applicable transaction; 4. Interest will continue to be credited to the Account Value in the Guaranteed Interest Division; 5. Partial withdrawals will continue to be available; 6. Policy loans will continue to be available and any existing policy loan will continue. Policy loan interest will continue to accrue and if not paid may cause your policy to lapse. Payments on policy loans will be accepted; and 7. The policy will enter the 61-day grace period if the Net Account Value is zero or less. If you do not want coverage to continue past the policy anniversary nearest the insureds 121 st birthday, the policy may be surrendered. PREMIUM PROVISIONS PREMIUMS Scheduled Premium. Scheduled Premium is the amount that you specify on the application as the amount you intend to pay at fixed intervals over a specified period of time. Premiums may be paid monthly, quarterly, semiannually, or annually, as you determine. You are not required to pay the Scheduled Premium and you may change it at any time. Also, within limits, you may pay less or more than the Scheduled Premium. You may pay the Scheduled Premium shown in your Schedule while this policy is in force prior to the policy anniversary nearest the insureds 121 st birthday. You may increase or decrease the amount of the Scheduled Premium, subject to limits we may set and provisions in the Premium Limitation provisions. Under conditions provided in the Grace Period provisions you may be required to make premium payments to keep the policy in force. You may pay premiums on a monthly basis through an automated payment facility. Unscheduled Premium. You may make unscheduled premium payments at any time the policy is in force prior to the policy anniversary nearest the insureds 121 st birthday, subject to limits we may set and the Premium Limitation provisions. Unless you tell us otherwise, unscheduled premium payments will first be applied to reduce or pay off any existing policy loan and, as such, premium expense charges will not be deducted. We may limit the amount of such unscheduled premium payments if the payment would result in an increase in the Base Death Benefit. 2517(VUL)-03/08 V00025170010 10 PREMIUM LIMITATION We will refund any premium that causes your policy to not qualify as life insurance under the Internal Revenue Code. We will also reject or return any scheduled or unscheduled Premium if the premium would cause: 1. An increase in the stated or Target Death Benefit not allowed under our underwriting requirements or our available reinsurance coverage; or 2. Classification of your policy as a modified endowment contract under the Internal Revenue Code, unless you have agreed to such classification in writing. No premium may be paid after the death of the insured. NET PREMIUM The Net Premium equals the premium received minus the premium expense charge. The premium expense charge is deducted from each premium before the premium is allocated to your Account Value. Each time we receive a premium we determine the premium expense charge by multiplying the applicable premium expense charge percentage by the Segment Premium. There is a different applicable percentage depending on the Segment year in which the premium is received. Premiums allocated to a new Segment will be subject to a new premium expense charge. The premium expense charge percentage and the Target Premium for each Segment are shown in the Schedule. Target Premium is used to determine your premium expense charge and is actuarially determined based on the insureds Age and gender. Target Premium is not based on your Scheduled Premium. Segment Premium is the actual premium received and allocated to existing Segments. Premium is allocated in the same proportion that the Segment Target Premium bears to the sum of all Segment Target Premium. If there is only one Segment Target Premium, the entire premium is allocated to that Segment. Segment Target Premium is shown in the Schedule. Because each Segment has unique Segment years, each Segment Premium is associated with a Segment year. PREMIUM ALLOCATION During the initial period all Net Premium designated for allocation to Subaccounts of the Separate Account will be allocated to the money market Subaccount and all Net Premium designated for allocation to the Guaranteed Interest Division will be allocated to that division. On the valuation date immediately following the end of the initial period, the balance of the amount in the money market Subaccount will be transferred to other Subaccounts of the Separate Account according to your allocation instructions. Amounts allocated to the Guaranteed Interest Division will remain in that division. After the initial period all Net Premium will be allocated to the Subaccounts of the Separate Account and/or the Guaranteed Interest Division in accordance with your allocation instructions.
